Citation Nr: 1750738	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-19 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for internal derangement of the left knee, status post arthroscopic repair for degenerative osteoarthritis of the left knee, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel
INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In January 2013, the Veteran testified during a Board videoconference hearing before the undersigned.

In June 2014 and November 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board. 



FINDINGS OF FACT

1.  The internal derangement of the Veteran's left knee, status post arthroscopic repair for degenerative osteoarthritis of the left knee, manifested by pain flexion limited to 15 degrees or less but no limitation of extension, instability, subluxation or 

2.  A rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 had been in effect for 20 years at the time it was deleted and replaced by a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent for the internal derangement of the left knee, status post arthroscopic repair for degenerative osteoarthritis of the left knee, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5257, 5260 (2017).

2.  The criteria for restoration of the 10 percent rating under Diagnostic Code 5257 are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.391, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The unappealed rating decision of September 1979 granted service connection for the Veteran's left knee.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2017).  

Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left knee disability was rated as residuals of injury to left knee requiring surgery under 38 C.F.R. § 4.71a, DC 5257; from June 1979 to November 30, 2007.  In the code sheet accompanying the February 2012 rating decision the RO deleted the rating und DC 5257 and added a 10 percent rating under The Veteran is in receipt of a 10 percent disability rating under 38 C.F.R. § 4.71a, DC 5260 for internal derangement of the left knee, status post arthroscopic repair for degenerative osteoarthritis of the left knee.

Under DC 5260, a noncompensable (0 percent) rating is assigned for limitation of flexion of the leg to 60 degrees.  A 10 percent rating is warranted for limitation of flexion of the leg to 45 degrees.  A 20 percent rating is warranted for limitation of flexion of the leg to 30 degrees.  A 30 percent rating is warranted for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.  

DC 5261 provides the criteria for limitation of extension of the leg.  Under DC 5261, a noncompensable (0 percent) rating is assigned for limitation of extension of the leg to 0 degrees.  A 10 percent rating is assigned for limitation of extension of the leg to 10 degrees.  A 20 percent rating is assigned for limitation of extension of the leg to 15 degrees.  A 30 percent rating is warranted for limitation of extension of the leg to 20 degrees.  38 C.F.R. § 4.71a.

For comparison, normal range of motion in the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Slight recurrent subluxation or lateral instability warrants a 10 percent rating.  Moderate recurrent subluxation or lateral instability warrants a 20 percent rating.  Severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5257.  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

The General Counsel has held that a separate rating could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 do not apply to ratings under DC 5257.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

As stated in Correia v. McDonald, 28 Vet. App. 158 (2016), the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Indeed, Correia stated "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 9.  The Court further held that 38 C.F.R. § 4.59 required that all VA examination reports:  "(1) carefully note facial expression or wincing on pressure or manipulation and relate that to the affected joint; (2) carefully note crepitation in the soft tissues or joint structures; and (3) test for pain throughout range of motion in various ways."  The VA examinations (particularly the January 2017 VA examination and the May 2017 VA addendum) meet this requirement.

The pertinent evidence of record includes an August 2011 private treatment record, which documents that the Veteran did not have any signs of instability in his left knee and had a negative anterior drawer test.  He was found to have unspecified range of motion in his left knee.  X-rays of the left knee documented degenerative joint disease.

At the January 2012 VA examination, the Veteran denied any recent surgeries to his knee.  He reported pain, stiffness, swelling, occasional giving way, and locking up of the left knee.  He stated that his left knee was aggravated by prolonged sitting or physical activities (such as golf).  During these times, his pain would increase and would be relieved with rest, medication, brace, and ice.  He tried to limit his standing to 15 to 30 minutes and his walking to 1/2 to 1 mile.  He had left knee flexion to 120 degrees and normal extension.  

The Veteran did not have any objective evidence of painful motion.  He was able to perform repetitive-use testing with three repetitions.  He did not have any additional limitation of motion following repetitive-use testing.  He did have functional loss or impairment of the left knee-specifically, less movement than normal and pain on movement.  Although the Veteran reported the occasional use of a brace; he had normal stability in the left knee.  He did not have a history of recurrent patellar subluxation or dislocation.  

The Veteran did not have X-ray evidence of patellar subluxation.  X-rays of the left knee documented degenerative arthritis.  The left knee disability was not manifested by medial tibial stress syndrome, stress fracture, chronic exertional compartment syndrome, genu recurvatum, leg length discrepancy, total knee joint replacement, and meniscal conditions.  He was currently employed and his left knee disability did not impact his ability to work.

At his January 2013 Board hearing, the Veteran testified that his left knee disability affected his ability to walk and enjoy his time at the park with his grandson.  Id. at 3.  He stated that he experienced popping and cracking in his left knee when he squatted down to pick up an item.  Id. at 8.  He testified to experiencing locking where he had lost his balance, but he had never fallen because of his left knee disability.  Id. at 9.  He experienced stiffness and pain in his left knee.  Id. at 10.  

At the July 2014 VA examination, the Veteran again denied any recent surgeries to his knee.  He reported daily intermittent sharp achy discomfort that ranged from 3-10/10 with aggravation from walking more than a mile, squatting/kneeling, same sitting positioning for more than an hour, repetitive knee pending physical use, and weather changes.  Regarding flare-ups, the Veteran stated that 1-2 days per month, his left knee pain flared from 3-4/10 up to 9-10/10 when he was overly physically active.  He indicated that this aggravation could involve swelling and could last a couple days.  The flare-ups limit his mobility and the aggravating physical use activities, but he is not incapacitated during this time.  Regarding the flare-ups, the examiner noted that the Veteran was examined on a "good day."  

The examiner stated that he could not objectively report on deficits of functionality during flares without resorting to speculation, although she did subjectively report on functionality during flares in the examination report.  On examination left knee flexion was to 130 degrees with pain beginning at 120 degrees and normal extension without objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions.  Following three repetitions, the Veteran's left knee flexion was to 130 degrees and he had normal extension.  The Veteran did have functional loss and/or functional impairment of the left knee - specifically, less movement than normal and pain on movement.  The Veteran did not use any assistive devices.  He had normal stability in the left knee.  He did not have a history of recurrent patellar subluxation or dislocation.  

The Veteran did not have X-ray evidence of patellar subluxation.  X-rays of the left knee documented degenerative arthritis.  The Veteran's left knee disability was not manifested by the following:  medial tibial stress syndrome, stress fracture, chronic exertional compartment syndrome, total knee joint replacement, and meniscal conditions.  The Veteran was recently retired, and the examiner found that the Veteran's left knee disability did not impact his ability to work.

At the January 2017 VA examination, the Veteran once again denied any recent surgeries to his knee.  He was retired and enjoyed playing golf, riding his motorcycle, and doing yard work.  The Veteran reported flare-ups of his left knee 2-3 times per month.  During these flare-ups, he had stiffness in his left knee with rising after sitting for an extended length of time with a pain level of 8-9/10.  The Veteran treated his flare-ups with over-the-counter medication for his pain.  In regards to functional loss or functional impairment of the joint during repeated use over time, the Veteran reported decreased flexion.  The Veteran's right knee (for comparison) had normal ranges of motion without pain.  His left knee was manifested by flexion to 120 degrees and normal extension with pain.  

The range of motion itself in the left knee contributed to functional loss-specifically, less movement than normal and pain on movement.  There was no evidence of pain with weight-bearing.  The examiner found that there was no history of recurrent subluxation or lateral instability.  Joint stability testing was normal in both knees.  The examiner determined that the Veteran's left knee disability did not impact his ability to perform any type of occupational task.  The Veteran did not have recurrent patellar dislocation, medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, other tibial or fibular impairment, or a meniscus condition.

The January 2017 VA examiner found that the Veteran was able to perform repetitive use testing with at least three repetitions of both knees without additional functional loss or range of motion following the three repetitions.  The examiner stated that he was unable to say without resorting to mere speculation whether pain, weakness, fatigability, or incoordination would significantly limit functional ability with repeated use over a period of time.  The examiner stated that the examination was not conducted under these conditions.  

Regarding flare-ups, the examiner stated that neither knee was experiencing a flare-up during the examination.  Thus, the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups.  The examiner was unable to say without resorting to mere speculation whether pain, weakness, fatigability, or incoordination would significantly limit functional ability with flare-ups.  The Veteran did not have ankylosis of either knee.

A VA addendum medical opinion was obtained in May 2017.  The January 2017 VA examiner stated that the Veteran's right knee was normal without pain on non-weight-bearing, weight-bearing, or passive ranges of motion.

Restoration of Rating Under DC 5257

The provisions of 38 C.F.R. § 3.951(b), a rating that has been in effect continuously for 20 years may not be reduced except by a showing of fraud.  In this case, the rating under DC 5257 had been in effect for more than 20 years when the RO changed the diagnostic code under which the knee disability was rated to 5260.  The Court has held in a similar case that the change in diagnostic code was an illegal reduction in a protected rating.  Murray v. Shinseki, 24 Vet. App. 420 (2011).  Accordingly the Board is required to restore the protected 10 percent rating under DC 5257.

A higher rating under DC 5257 would require moderate instability or subluxation.  Although the Veteran did report at the January 2012 VA examination that his left knee occasionally felt as if it would give way and the occasional use of a brace, stability testing was normal at all of the VA examinations.  The January 2012 and July 2014 VA examiners determined that there was no evidence or history of recurrent patellar subluxation or dislocation.  The January 2017 VA examiner found that there was no history of recurrent subluxation or lateral instability.  The January 2012 and July 2014 VA examiners found that the Veteran did not have X-ray evidence of patellar subluxation.  The evidence is against finding more than a mild disability.  38 C.F.R. § 4.71a.  

Rating Under DC 5260.

There has been no evidence on examination of limitation of flexion of the left knee to 45 degrees or limitation of extension of the left knee to 10 degrees, to warrant compensable disability ratings under the appropriate limitation of motion codes for the knee.  The ranges of motion of the left knee are not sufficient to warrant compensable disability ratings under the appropriate DCs for the knee.  38 C.F.R. § 4.71a, DCs 5260 and 5261.  

The Veteran has been awarded a 10 percent rating under 38 C.F.R. § 4.59, which provides that the minimum compensable rating will be awarded for actually painful motion in a joint, regardless of whether there is actual limitation to the level required by the applicable diagnostic code.

The evidence does not establish that the Veteran's degenerative arthritis of the left knee causes occasional incapacitating exacerbations, to warrant a higher 20 percent rating.  38 C.F.R. § 4.71a, DC 5003.  

Throughout the appeal, the Veteran has reported pain in his left knee.  However, at no time during the appeal, has the Veteran reported that he has been incapacitated by his left knee, and the medical evidence also does not document such occurrences.  For instance, at the July 2014 VA examination, the Veteran reported that he was not incapacitated during a flare-up of his left knee.  The evidence does not support occasional incapacitating exacerbations of the left knee to warrant a higher 20 percent rating.  38 C.F.R. § 4.71a, DC 5003.  

The Veteran has reported flare-ups of his knee disability.  The Board's remands have sought to obtain findings that would permit it to evaluate his disability as required by DeLuca, and the provisions of 38 C.F.R. § 4.40 and 4.45.  Examiners have repeatedly professed an inability to estimate the limitation of motion during flare-ups without speculation because the examination was not being conducted during a flare-up.  This is precisely the type of opinion that the Court has recently found to be inadequate.  Sharp v. Shulkin, No. 16-1385 (U.S. Vet. App. Sept. 6, 2017).  

In its most recent remand the Board instructed the examiner to ask the Veteran to report his limitation of motion during flare-ups and opine whether the report was consistent with the disability found on examination.  In response, the February 2017 examiner recorded the Veteran reported decreased flexion during flare-ups without specifying the amount of limitation reported.  The examiner added that this was neither consistent or inconsistent with the examination findings and went on to profess an inability to say whether there was significant impairment during flare-ups.

In Sharp, the Court held that the Board could estimate the additional limitation of motion during flare-ups and thus remedy the deficiencies in examination reports.  Accordingly, the Board deems the Veteran's reports of decreased flexion during flare-ups to be indicative of limitation to 15 degrees or less, and thus warranting the maximum rating of 30 percent under DC 5260.

The provisions of 38 C.F.R. § 4.40, 4.45 are not applicable where, as in this case in regard to flexion, the Veteran has been awarded the maximum rating and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The remainder of the DCs pertaining to the knee and leg do not justify a higher disability rating for the service-connected left knee disability.  The Veteran has consistently been found to have normal extension and he has not reported limitation of extension during flare-ups.  Functional factors causing additional limitation of motion have not been reported.  Hence a separate rating under DC 5261 is not warranted.

DC 5256 is not applicable because there is no ankylosis of the Veteran's knee.  The existence of ankylosis is not supported by the Veteran's ranges of motion.  The January 2017 VA examiner specifically found that the Veteran did not have ankylosis.

DC 5258 is applicable where there is dislocated cartilage of the knee, and DC 5259 is applicable where there is removal of cartilage of the knee that is symptomatic.  Examinations and treatment have shown no knee deformity, or otherwise indicated that there is dislocation of the semilunar cartilage.  38 C.F.R. § 4.71a.

Service treatment records show that the Veteran underwent a meniscectomy of the left knee in March 1979.  A VA examination reported dated in August 1979 notes that the medial cartilage in the left knee had been removed.  The Veteran reported ongoing symptoms, but the examination was largely normal.  In any event, the Veteran was awarded service connection and the 10 percent rating on the basis of the symptoms resulting from the fall on his left knee with resulting meniscectomy.  Given that he has been awarded a rating that contemplated the meniscectomy symptoms it would constitute prohibited pyramiding to award another rating under DC 5259 for those symptoms.

DC 5262 describes malunion or nonunion of the knee.  These codes have not been raised by the aforementioned medical evidence, as there were no structural abnormalities of the Veteran's knees or dislocated cartilage documented.   At the January 2012 and July 2014 VA examinations, X-rays of the left knee was unremarkable, with the exception of documenting degenerative arthritis.   At the January 2012 and July 2014 VA examinations, the examiners found that the Veteran did not have evidence of shin splints, stress fractures, chronic exertional compartment syndrome, tibial and/or fibular impairment, total knee joint replacement, a meniscal condition, or genu recurvatum.  At the January 2017 VA examination, the examiner determined that the Veteran did not have recurrent patellar dislocation, medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, other tibial or fibular impairment, or a meniscus condition.  DC 5263 refers to acquired, traumatic genu recurvatum, which has also not been demonstrated by the aforementioned evidence of record.  Thus, these remaining DCs do not justify a higher disability rating for the service-connected left knee disability.  38 C.F.R. § 4.71a.

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected internal derangement of the left knee, status post arthroscopic repair for degenerative osteoarthritis of the left knee, more nearly met or nearly approximated the criteria for disability ratings higher than those awarded in this decision.  The Board has not set an effective date for the increased, 30 percent rating so as not to prejudice the Veteran's right to have the effective date initial adjudicated by the agency of original jurisdiction.

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected internal derangement of the left knee, status post arthroscopic repair for degenerative osteoarthritis of the left knee, at any time.  38 U.S.C.A. § 5107 (West 2014); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).








						(CONTINUED ON NEXT PAGE)
ORDER

An increased rating of 30 percent is granted for internal derangement of the left knee, status post arthroscopic repair for degenerative osteoarthritis of the left knee, on the basis of limitation of flexion.

Restoration of a separate rating of 10 percent under Diagnostic Code 5257 for internal derangement of the left knee, status post arthroscopic repair for degenerative osteoarthritis of the left knee, effective from the date of reduction, is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


